Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 1 of 8

CONTRATO DE SERVICIOS LEGALES

1. Este acuerdo por servicios legales (“Acuerdo”) esta hecho entre
Asinael Chino “Paera(“Cliente") y Cilenti & Cooper, PLLC (“Abogados”).

2. E] Cliente autoriza a los Abogados a representarlos y a tomar todas las acciones
que sea necesario basada en la opinién profesional de \a firma prosecucién de todos los
reclamos viables que pueden ser introducidas por el cliente en contra de
\bI \ mod Uo ‘Amc. yo cualquier otra persona o compafiia afiliada. El Cliente esta de
acuerdo que los Abogados pueden asociarse con cualquier otro abogado de acuerdo a su
discrecion.

3. El Cliente comprende que los Abogados pagara todos los costos legales e
investigativos necesarios para llevar a cabo la demanda.

4. El Cliente comprende que los Abogados seran pagados un tercio (1/3) de la
cantidad completa del acuerdo mas gastos y costos adicionales; Como una alternativa, los
abogados pueden pedir que la corte otorgue a la compafiia que pague los honorarios, y no el
cliente ala cantidad de $45€ por hora por todas las horas trabajadas, y también gastos adicionales
hechos en avance lo que sera introducido en la orden judicial o un acuerdo aprobado por la corte.

5. E] Cliente esta de acuerdo en no realizar negociaciones por su persona en relacién
con su demanda. En caso de que la compafiia se comunique directamente con el Cliente, el
Cliente debera referir todas las preguntas a los Abogados y por lo tanto debe abstenerse de toda
comunicacion con la compaifiia.

6. En el caso que surja una disputa entre los Abogados y el Cliente con respecto a
nuestros honorarios, el Cliente tiene el derecho a arbitraje por la disputa de acuerdo con la Parte
137 de los Reglamentos del Jefe de Administracion de la Corte, una copia de la cual sera provista
a usted en caso que lo solicite.

7, Es comprendido y a cordado que los Abogados y el Cliente tienen el derecho de
cancelar este contrato en cualquier momento después de haber dado una Notificacion en escrito
30 dias antes.

8. E] Cliente entiende y esta de acuerdo que los abogados no prometen el desenlace
de esta demanda y que cualquier opinion que los Abogados hagan al respecto no constituye en el
futuro ninguna garantia.
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 2 of 8

9. Este Acuerdo en escrito representa un total acuerdo entre el Cliente y los
Abogados en relacién a los honorarios a los Abogados, costos y condiciones en referencia a la
representaciOn del Cliente por los Abogados. Cualquier modificacién, agregaciones u otros
cambios a este contrato debera hacerse solamente por escrito y sera firmado por el Cliente y los
Abogados.

Acordadoel__/ / 4 ; 2019)por: FS YK Cl

, Cliente

Acordado el ] | ¥ , 20 if por: ia), an
fh

, Firma
Cilenti & Cooper, PLLC
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 3 of 8

CONTRATO DE SERVICIOS LEGALES

1. Este acuerdo por servicios legales (“Acuerdo”) esta hecho entre
Neo iar \avecas (“Cliente") y Cilenti & Cooper, PLLC (“Abogados”).

2. El Cliente autoriza a los Abogados a representarlos y a tomar todas las acciones
que sea necesario basada en la opinién profesional de la firma prosecucién de todos los
reclamos viables que pueden ser introducidas por el cliente en contra de
\la\| (wad War \ inc. y/o cualquier otra persona o compafiia afiliada. El Cliente esta de
acuerdo que los Abogados pueden asociarse con cualquier otro abogado de acuerdo a su
discrecion.

 

3. El Cliente comprende que los Abogados pagara todos los costos legales e
investigativos necesarios para llevar a cabo la demanda.

4. El Cliente comprende que los Abogados seran pagados un tercio (1/3) de la
cantidad completa del acuerdo mas gastos y costos adicionales; Como una alternativa, los
abogados pueden pedir,gue la corte otorgue a la compafiia que pague los honorarios, y no el
cliente ala cantidad de Corpor hora por todas las horas trabajadas, y también gastos adicionales
hechos en avance lo que sera introducido en la orden judicial o un acuerdo aprobado por la corte.

5. El Cliente esta de acuerdo en no realizar negociaciones por su persona en relacién
con su demanda. En caso de que la compafiia se comunique directamente con el Cliente, el
Cliente debera referir todas las preguntas a los Abogados y por lo tanto debe abstenerse de toda
comunicacion con la compafiia.

6. En el caso que surja una disputa entre los Abogados y el Cliente con respecto a
nuestros honorarios, el Cliente tiene el derecho a arbitraje por la disputa de acuerdo con la Parte
137 de los Reglamentos del Jefe de Administracion de la Corte, una copia de la cual sera provista
a usted en caso que lo solicite.

7. Es comprendido y a cordado que los Abogados y el Cliente tienen el derecho de
cancelar este contrato en cualquier momento después de haber dado una Notificacion en escrito
30 dias antes.

8. El Cliente entiende y esta de acuerdo que los abogados no prometen el desenlace
de esta demanda y que cualquier opinién que los Abogados hagan al respecto no constituye en el
futuro ninguna garantia.
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 4 of 8

9. Este Acuerdo en escrito representa un total acuerdo entre el Cliente y los
Abogados en relacién a los honorarios a los Abogados, costos y condiciones en referencia a la
representacién del Cliente por los Abogados. Cualquier modificacion, agregaciones u otros
cambios a este contrato debera hacerse solamente por escrito y sera firmado por el Cliente y los
Abogados.

; f)
Acordadoel___/ IY , 2018 por: Cpelu (2 Ei ure At

, Cliente

Acordado el | 7 , 2018 por: Chy

as , Firma
Cilenti & Cooper, PLLC
60
Te

Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 5 of 8

CONTRATO DE SERVICIOS LEGALES

Este acuerdo por servicios legales (“Acuerdo”) esta hecho entre
\ av “Ow No ~ P(e rG (“Cliente") y Cilenti & Cooper, PLLC (“Abogados”).

2. El Cliente autoriza a los Abogados a representarlos y a tomar todas las acciones
que sea necesario basada en la opinion profesional de \a firma prosecucién de todos los
ven a viables que pueden ser introducidas por el cliente en contra de

lal \\ Wood Nock aun c y/o cualquier otra persona o compafiia afiliada. El Cliente esta de
severe que los Abogados pueden asociarse con cualquier otro abogado de acuerdo a su
discrecion.

3. El Cliente comprende que los Abogados pagara todos los costos legales e
investigativos necesarios para llevar a cabo la demanda.

4. El Cliente comprende que los Abogados seran pagados un tercio (1/3) de la
cantidad completa del acuerdo mas gastos y costos adicionales; Como una alternativa, los

abogados pueden pedir que la corte otorgue a la compafiia que pague los honorarios, y no el
cliente ala cantidad de $450 por hora por todas las horas trabajadas, y también gastos adicionales

hechos en avance lo que sera introducido en la orden judicial 0 un acuerdo aprobado por la corte.

5. El Cliente esta de acuerdo en no realizar negociaciones por su persona en relacién
con su demanda. En caso de que la compafiia se comunique directamente con el Cliente, el
Cliente debera referir todas las preguntas a los Abogados y por lo tanto debe abstenerse de toda
comunicacion con la compafia.

6. En el caso que surja una disputa entre los Abogados y el Cliente con respecto a
nuestros honorarios, el Cliente tiene el derecho a arbitraje por la disputa de acuerdo con la Parte
137 de los Reglamentos del Jefe de Administracion de la Corte, una copia de la cual sera provista
a usted en caso que lo solicite.

7. Es comprendido y a cordado que los Abogados y el Cliente tienen el derecho de
cancelar este contrato en cualquier momento después de haber dado una Notificacion en escrito
30 dias antes.

8. El Cliente entiende y esta de acuerdo que los abogados no prometen el desenlace
de esta demanda y que cualquier opinién que los Abogados hagan al respecto no constituye en el
futuro ninguna garantia.
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 6 of 8

9. Este Acuerdo en escrito representa un total acuerdo entre el Cliente y los
Abogados en relacién a los honorarios a los Abogados, costos y condiciones en referencia a la
representacién del Cliente por los Abogados. Cualquier modificacién, agregaciones u otros
cambios a este contrato debera hacerse solamente por escrito y sera firmado por el Cliente y los
Abogados.

Acordado el , 2018 por: WW

. Cliente

Acordado el t , 2018 por: (} JL
/ V , Firma

Cilenti & Cooper, PLLC

 

 
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 7 of 8

RETAINER AGREEMENT

1. THIS AGREEMENT FOR LEGAL SERVICES (“Agreement”) is made
by and between (hereinafter the “Client’”) and Cilenti &
Cooper, PLLC, and attorneys associated with them (hereinafter “Attorneys”).

2. Client hereby authorizes Attorneys to represent Client and to take all
action which, in the firm’s professional opinion, may be necessary for prosecution of all viable
claims which may be filed for Client against and/or any
other affiliated company or person (hereinafter, “The Company”). Client agrees that Attorneys
may associate any other attorney at their discretion.

 

3. Client understands Attorneys will advance all legal and investigative costs
necessary for prosecution of Client’s claims.

4. Client understands that Attorneys will be paid one third (1/3) of the net
settlement amount in addition to out of pocket expenses and costs; alternatively, Attorneys may
ask the court to award reasonable fees to be paid by the Company, but not the client, at the rate
of $400 per hour for all hours worked, in addition to advanced out of pocket costs or expenses,
which will be be incorporated into a final judgment or court-approved settlement.

5. Client agrees Client will conduct no negotiations on their own behalf in
pursuit of the Claims. If The Company should contact Client, Client shall direct all enquiries to
Attorneys and refrain from all communication with The Company. If the Client settles their
claims directly with the Company in disregard of this provision, Client is responsible for and
shall pay to Attorneys all out-of-pocket expenses incurred by Attorneys through the date that
notice of such an agreement is provided to Attorneys.

6. In the event that a dispute arises between us relating to our fees, you may
have the right to arbitration of the dispute pursuant to Part 137 of the Rules of the Chief
Administrator of the Courts, a copy of which will be provided to you upon request.

7. It is understood and agreed that both Attorneys and Client have the right to
withdraw from this Agreement at any time after giving thirty (30) days written notice to the other
party.

8. Client agrees and acknowledges that Attorneys have made no promises
about the outcome of this action, and that any opinion regarding the outcome of the action that
Attorneys may offer in the future will not constitute a guarantee.
Case 1:19-cv-00606-SLC Document 52-3 Filed 01/31/20 Page 8 of 8

9. This written Agreement represents the total agreement between Client and
Attorneys regarding attorneys’ fees and costs and other terms regarding Attorneys’ representation
of Client. Any modifications, additions or other changes to this Agreement shall be made only in
writing and signed by both Client and Attorneys.

Agreed to on , 2020 by:

 

Name of Client:

Agreed to on , 2020 by:

 

Name of Attorney:
